Citation Nr: 1017852	
Decision Date: 05/13/10    Archive Date: 05/26/10	

DOCKET NO.  00-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as secondary to a service-connected 
lumbar spine disability.

2.  Entitlement to an increased evaluation for a lumbar spine 
disability, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from March 1986 to May 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted an increased 40 percent rating 
for spondylolisthesis of the lumbar spine with intermittent 
headache, neck pain, and sciatica, and found a well-grounded 
claim had not been submitted for entitlement to service 
connection for a right hip disability secondary to a service-
connected lumbar spine disorder.  The service connection 
claim was subsequently adjudicated on the merits in a 
supplemental statement of the case.

These matters were previously before the Board in November 
2003, June 2005, and November 2007, and were remanded for 
further development.  As discussed below, the Board finds 
that the RO substantially complied with the mandates of the 
remands and will proceed to adjudicate the appeal.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002). 

The appellant requested a hearing before a Veterans Law 
Judge, and was scheduled for a Travel Board Hearing in 
November 2002, but the appellant did not report for the 
hearing.  That hearing request is deemed to be withdrawn.


FINDINGS OF FACT

1. The evidence of record does not support a finding that the 
appellant has a right hip disability that is etiologically 
related to, or aggravated by the service-connected lumbar 
spine disability.

2. For the rating period on appeal, service-connected 
disability of the lumbar spine has been manifested by 
moderate to severe limitation of range of motion and no 
ankylosis, with mild neurological findings of bilateral 
radiculopathy.


CONCLUSIONS OF LAW

1. A right hip disability is not proximately due to, the 
result of, or aggravated by the service-connected lumbar 
spine disability.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.310 (as in effect prior to October 10, 2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  The criteria for an evaluation in excess of 40 percent 
for a service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293, 5295 (as in effect prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect prior to September 23, 2002, and from 
September 23, 2002 through September 25, 2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5243 (as in effect from 
September 26, 2003).

3. The criteria for a separate 10 percent evaluation for 
right lower extremity neurologic manifestations of the 
service-connected low back disability, from September 23, 
2002, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002, and from September 23, 2002 through 
September 25, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5239, 5243 (as in effect from September 26, 2003);  38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2009).

4. The criteria for a separate 10 percent evaluation for left 
lower extremity neurologic manifestations of the service-
connected low back disability, from September 23, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect prior to September 
23, 2002, and from September 23, 2002 through September 25, 
2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5239, 5243 
(as in effect from September 26, 2003); 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 
U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements.  See id.  

The U.S. Court of Appeals for Veterans Claims (Court) held 
that to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet a four part test laid out in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) overruled the 
Vazquez-Flores in part, striking claimant-tailored and 
"daily life" notice elements.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must 
notify the claimant that, 1) to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, 2) a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment, and 3) provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores, 22 Vet. App. at 43, 
overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

A letter dated in January 2010 fully satisfied the duty to 
notify provisions of Vazquez-Flores, Quartuccio, and 
Dingess/Hartman .  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187; Dingess/Hartman, at 490.  
Although this letter was not sent prior to initial 
adjudication of the appellant's claim, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, he was provided two years to respond with 
additional argument and evidence and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the appellant in January 2010.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  The 
appellant also received VCAA notice letters in January 2002, 
March 2004 and June 2005. 

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores and Dingess/Hartman are met.  
The Board, therefore, finds that the requirements of 
Quartuccio are met and that the VA has discharged its duty to 
notify.  See Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant 
with an examination in accordance with the duty to assist, 
the examination must be adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  The probative value of a medical 
opinion is derived from a factually accurate, fully 
articulated, and soundly reasoned opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  

The appellant was afforded June 2009 and January 2010 medical 
examinations to obtain opinions as to whether his right hip 
condition had been aggravated by his service-connected lumbar 
spine disability.  These opinions were rendered by medical 
professionals following a thorough examination and interview 
of the appellant.  The examiner obtained an accurate history 
and listened to the appellant's assertions.  The claims file 
was reviewed.  The examiner laid a factual foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the June 2009 and January 2010 examinations were 
adequate.  See Nieves-Rodriguez, supra.

Regarding the appellant's claim for an increased evaluation, 
the duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Where the evidence of record does not reflect the current 
state of the appellant's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).  The RO provided the appellant 
with appropriate VA examinations in January 2010, September 
2009, and June 2009.  The appellant also had appropriate VA 
examinations in August 1999, October 2001, January 2005, and 
March 2007.

The appellant has not reported receiving any recent treatment 
specifically for this condition (other than at VA and the 
private treatment mentioned above, records of which are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 
2010, September 2009, and June 2009 VA examination reports 
are thorough and supported by VA treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.  

The November 2007, June 2005, and November 2003 Board remands 
requested VA examinations.  As the VA examinations are 
thorough and adequate upon which to base a decision, the 
Board finds that the RO substantially complied with the 
mandates of the remands.  See Dyment, supra; Stegall, supra.   

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Right Hip Disability

The appellant contends that he is entitled to service 
connection for a right hip disability, secondary to his 
service-connected lumbar spine disability.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2009).  Briefly, the threshold legal requirements 
for a successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  See Wallin v. West, 11 Vet. App. 
509. 512 (1998).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disability. 38 C.F.R. § 
3.310 (2009).  Secondary service connection includes 
instances in which an established service-connected disorder 
results in additional disability of another condition by 
means of aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either caused or aggravated by a service-connected 
disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310, effective October 10, 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment 
sets a standard by which a claim based on aggravation of a 
non-service-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the appellant's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which favors the claimant.

The appellant asserts that service connection is warranted 
for a right hip disability. At the outset, the Board notes 
that in this case, the appellant's original claim, notice of 
disagreement, and substantive appeal make it clear that he 
contends that his right hip disability is due to his service-
connected lumbar spine disability.   He has not contended, 
and the evidence does not suggest, that his right hip 
condition had its onset during or as a result of service, or 
that it may be so presumed.  He has consistently reported 
that his right hip condition was caused by a car accident in 
1998, seven years after his discharge from service.

When neither the appellant nor the record raises the theory 
of entitlement to service connection on a direct basis, the 
Board need not, sua sponte, consider and discuss that theory.  
Therefore, the Board will not discuss direct service 
connection.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

The appellant is presently service connected for a lumbar 
spine disability.  The January 2010 VA examination report 
reflects that the appellant had a right hip replacement in 
1998 following a car accident.  The VA examiner found the 
appellant currently had a moderate right hip condition.  A 
March 2007 VA fee-basis examination report reflects that the 
appellant had a right total hip replacement with residual 
strain due to chronic gait alteration.  Finally, a June 2009 
x-ray report indicated the appellant had a right hip 
arthroplasty without evidence of hardware failure.  As the 
evidence indicates the appellant has a right hip disability, 
the remaining question is whether the lumbar spine disability 
caused or aggravated the right hip disability.  

The June 2009 VA examination report found that the appellant 
had right hip pain with status post-hip arthroplasty, status-
post acetabular fracture.  An x-ray of the right hip showed a 
right hip arthroplasty without evidence of hardware failure, 
and no acute fracture or dislocation.  The appellant stated 
that the pain had gotten worse because he started walking 
more after his back improved.  Consequently, the VA examiner 
found it was at least a likely as not that the appellant's 
right hip condition was aggravated by his improvement of his 
back condition as he started ambulating more when his back 
improved.  

The January 2010 VA examination report also reflects that the 
appellant reported his hip condition became worse as a result 
of the increase in his activity level following back surgery.  
On physical examination, the appellant reported pain in his 
left hip with movement and decreased range of motion in both 
hips.  The January 2010 VA examiner noted that the June 2009 
VA examiner had felt there was a connection between the right 
hip condition and his lumbar spine condition.  The VA 
examiner opined that there was no new objective dispute to 
dispute this, and therefore, the appellant's hip disability 
was aggravated beyond the normal course and it was at least 
as likely as not caused by or a result of his back condition.  
The VA examiner noted that the appellant's right hip 
condition was mild prior to back surgery, but there was 
limited information to establish his baseline level of 
function.  	

Although the June 2009 and January 2010 VA examiners 
conducted thorough physical examination and provided 
reasoning for their opinions, the Board finds the opinions 
are not probative.  Secondary service connection may be 
granted for a disability, which is proximately due to, the 
result of, or aggravated by, an established service-connected 
disability.  The June 2009 VA examiner specifically opined 
that the appellant's right hip condition was aggravated by 
the improvement of his back condition following surgery.  The 
examiner did not indicate the hip condition was aggravated by 
the lumbar spine disability itself.  Similarly, the January 
2010 VA examiner based his reasoning on the fact that the 
appellant was more active following his back surgery.  Both 
VA examiners essentially opined that the appellant's right 
hip disability was aggravated by increased movement and 
activity, not by a service-connected disability.  To 
establish service connection as secondary to a lumbar spine 
disability, the evidence must show that the service-connected 
disability aggravated the right hip condition.  As the 
January 2010 and June 2009 VA opinions indicate only that the 
appellant's right hip disability was aggravated by increased 
movement, the Board finds that the opinions lack probative 
value for the purpose of determining whether the appellant is 
entitled to service connection for a right hip disability, as 
secondary to his service-connected lumbar spine disability.  
 
There is no evidence of record indicating the appellant's 
right hip disability was aggravated by his lumbar spine 
disability.  Private medical records from November 2005 to 
November 2009 do not contain any references to a nexus 
between the right hip disability and lumbar spine disability.  
Additionally, the January 2010 examiner noted that it would 
appear from his records and treatment history that the 
appellant's right hip condition was mild prior to back 
surgery.  The October 2005 VA examiner opined that the 
appellant's right total hip arthroplasty was not related to 
his low back condition.    

The appellant has asserted that his right hip condition was 
aggravated by his lumbar-spine disability.  Although the 
appellant is competent to testify as to his experiences and 
symptoms, where the determinative issue involves a question 
of medicine or science, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (holding that a lay witness can provide an "eye-
witness" account of visible symptoms, but cannot offer 
evidence that requires medical knowledge, such as causation 
or etiology of a disease or injury.)  Little probative weight 
can be assigned to the lay statements of record regarding the 
etiology of the right hip disability, as the Board deems such 
statements to be less than competent.   
The appellant is competent to comment on his symptoms, but 
not the cause.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  The appellant's statements are not 
supported by the other evidence of record.  Further, the 
appellant has not been shown to possess the requisite 
education, skills, or training to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu, 2 Vet. App. at 492.  Thus, his 
statements concerning the aggravation of his right hip 
disability are of limited probative value.

To the extent the appellant contends that his right hip 
condition was aggravated by his service-connected lumbar 
spine disability, the Board finds that the preponderance of 
the evidence is against causation.  The Board recognizes that 
the appellant is competent to report his symptoms.  However, 
the appellant has not been shown to possess the requisite 
skills or training necessary to be capable of making medical 
conclusions.  There is no medical evidence of record 
indicating the appellant's right hip condition was aggravated 
by his lumbar spine disability.  

In sum, the evidence fails to demonstrate that the 
appellant's right hip condition is proximately due to, the 
result of, or aggravated by, a service-connected disability.  
See 38 C.F.R. § 3.310, supra.   The Board finds that the 
preponderance of the evidence is against the appellant's 
claim for entitlement to service connection for a right hip 
disability.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



III.  Lumbar Spine Disability

A.  Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Court recently held that "staged" ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

B.  Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

C.  The Spine

The schedular criteria for evaluating disabilities of the 
spine have undergone revision twice since the appellant filed 
his claim.  The first amendment, affecting Diagnostic Code 
5293, was effective September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002).  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003. 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Effective prior to September 26, 2003

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, provides that a 40 percent evaluation 
is warranted for favorable ankylosis of the lumbar spine.  A 
50 percent evaluation is assigned for unfavorable ankylosis 
of the lumbar spine.

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, provides that a 10 percent evaluation 
is warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation requires moderate limitation 
of motion of the lumbar spine.  A 40 percent evaluation (the 
highest rating available under this diagnostic code) requires 
severe limitation of motion of the lumbar spine.

As in effect prior to September 26, 2003, 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 provides a noncompensable evaluation for 
lumbosacral strain with slight subjective symptoms only.  A 
10 percent evaluation is for assignment for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
rating is for assignment for lumbosacral strain manifested by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating (the highest rating available under this diagnostic 
code) is for application for severe lumbosacral strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

IVDS - Effective prior to September 23, 2002

As in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, provides that intervertebral disc 
syndrome is evaluated as noncompensable when postoperative 
and cured.  Mild intervertebral disc syndrome warrants a 10 
percent rating.  A 20 percent evaluation is for assignment 
for moderate intervertebral disc syndrome with recurring 
attacks.  Severe intervertebral disc syndrome manifested by 
recurring attacks, with intermittent relief warrants a 40 
percent rating. Pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, is 
assigned a 60 percent rating.

IVDS- Effective from September 23, 2002 through September 25, 
2003

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
IVDS may be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations, along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months, a 10 percent rating is assigned.  With incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, a 20 percent 
rating is assigned.  With incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is assigned.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is assigned.

Note (1) under this diagnostic code provides that, for 
purposes of evaluations under DC 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
'Chronic orthopedic and neurologic manifestations' means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Effective from September 26, 2003

As in effect from September 26, 2003, under the General 
Rating Formula for Diseases and Injuries of the Spine, 38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (for lumbosacral 
strain), DC 5242 (for degenerative arthritis of the spine), 
and for DC 5243 (for intervertebral disc syndrome), provides 
that forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour is rated at 10 percent.  A 20 percent 
evaluation is for assignment where there is forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.

Note (1) under these diagnostic codes provides that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a.

Effective from September 26, 2003, 38 C.F.R. § 4.71a, also 
provides that intervertebral disc syndrome may be rated 
pursuant to Diagnostic Code 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, or the General Rating Formula for Diseases and 
Injuries of the Spine (as outlined above), based on whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The criteria for rating 
intervertebral disc syndrome based on incapacitating episodes 
remain unchanged from that which became effective September 
23, 2002, as outlined above.

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened, but before administrative or judicial 
process has been concluded, the version of the law most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  As such, the rating criteria in effect 
prior to September 26, 2003 (except for the revision to DC 
effective from September 23, 2002 through September 25, 2003, 
are for consideration throughout the rating periods on 
appeal, with application of the version of the law most 
favorable to the appellant.  However, the amendment to DC 
5293, effective from September 23, 2002 through September 25, 
2003, and the revisions to the rating schedule effective from 
September 26, 2003, may not be applied retroactively.  Hence, 
in a claim for an increased rating, where the rating criteria 
are amended during the course of the appeal, and the Board 
considers both the former and the current schedular criteria, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant should apply).

D.  Analysis

Historically, a November 1991 rating decision granted service 
connection for spondylolisthesis grade I-II with chronic back 
pain, effective May 14, 1991.  A January 1995 rating decision 
granted an evaluation of 10 percent, effective September 28, 
1994, under Diagnostic Code 5295.  Thereafter, a June 1998 
rating decision granted a 20 percent evaluation, effective 
January 15, 1998.  The December 1999 rating decision granted 
an evaluation of 40 percent for spondylolisthesis of the 
lumbar spine with intermittent headache, neck pain and 
sciatica, effective June 23, 1999, under Diagnostic Codes 
5299-5293.  

The appellant requested an increased evaluation for his 
service-connected lumbar spine disability in June 1999.  
Therefore, the evidentiary period is from June 1998, one year 
prior to the date of receipt of the increased rating claim.  
38 C.F.R.  § 3.400(o)(2) (2009).  However, in accordance with 
38 C.F.R. §§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), the history of the disability is for 
consideration in rating a disability.

The Board notes that the appellant has not been specifically 
service-connected for intervertebral disc syndrome or 
degenerative joint disease of the lumbar spine (arthritis).  
However, manifestations of nonservice-connected lumbar spine 
disability not clinically distinguished in the record from 
the service-connected disability, will be considered in 
evaluating the disability at issue.  Mittleider v. West, 11 
Vet. App. 181 (1998) (when it is not possible to separate the 
effects of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 requires that 
reasonable doubt on any issue be resolved in the appellant's 
favor, and that such signs and symptoms be attributed to the 
service-connected condition).  Additionally, the March 2007 
VA fee-basis examination report reflects that the appellant 
had a diagnosis of lumbar spinal degenerative disc disease 
with grade 1 spondylolisthesis.  

As in effect prior to September 26, 2003, Diagnostic Code 
5292, concerning limitation of lumbar spine motion, does not 
afford a rating in excess of 40 percent.  As such, that Code 
section cannot serve as a basis for an increased rating here.  
Similarly, Diagnostic Code 5295, pertaining to lumbosacral 
strain prior to September 26, 2003, provides a maximum 
benefit of 40 percent.  Thus, an increased rating is also not 
possible under that Code section.

Furthermore, as in effect prior to September 26, 2003, under 
Diagnostic Code 5289, a 50 percent disability evaluation is 
warranted for unfavorable ankylosis of the lumbar spine.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (defining 
ankylosis as the complete immobility of a joint in a fixed 
position).  The evidence establishes that the appellant 
retained a range of lumbar spine motion.  The January 2010 VA 
examination report specifically noted that there was no 
thoracolumbar spine ankylosis.  A March 2007 VA fee-basis 
examination report reflects that the appellant's dorsolumbar 
spine had forward flexion of 70 degrees and extension of 10 
degrees.  Even with consideration of additional functional 
impairment due to pain, there is no clinical evidence which 
demonstrates that the disability picture prior to September 
26, 2003, approximated unfavorable ankylosis.  As such, the 
Board does not believe that an evaluation in excess of 40 
percent under Diagnostic Code 5289 is warranted.

The Board must also consider other applicable Diagnostic 
Codes in effect prior to September 23, 2002, including 
Diagnostic Code 5285. With regard to the criteria for 
residuals of fractured vertebra without cord involvement 
under Diagnostic Code 5285, the Board finds that the 
appellant has no such demonstrable deformity of a vertebral 
body.  Additionally, as the evidence does not reveal a 
disability picture analogous to favorable angle ankylosis, 
Diagnostic Codes 5286 and 5289 do not apply.  

The Board does not find support for the next-higher 60 
percent rating under Diagnostic Code 5293 as in effect prior 
to September 23, 2002.  The January 2010 VA examination 
report reflects that the appellant described having radiating 
pain from his mid low-back to right thigh, and from his left 
leg to his foot.  The appellant also had decreased vibratory 
sense in both of his distal foot and toes.  An August 1999 VA 
examination report reflects that the appellant reported 
increasing amounts of tenderness in the back that radiate to 
his legs and feet and occasionally some numbness and 
tingling.  The August 1999 VA examiner noted that the 
appellant had some static irritation signs, but leg raising 
caused some back pain for him. However, an August 1999 VA 
examination report did not note any neurological findings.  
An October 2001 VA examination report found no sciatic 
irritation signs. A maximum 60 percent rating required 
pronounced impairment with persistent symptoms compatible 
with sciatic neuropathy.  Although the evidence reflects that 
the appellant experienced symptoms of sciatic neuropathy, it 
does not reflect that the appellant had persistent symptoms 
of sciatic neuropathy, or that he experienced muscle spasms 
or ankle jerks.  A 60 percent disability rating Diagnostic 
Code 5293, as in effect prior to September 23, 2002, also 
contemplates little intermittent relief.  However, the 
medical evidence shows that the appellant, although 
consistently experiencing some level of pain and related 
symptoms, does have intermittent relief.  The June 2009 VA 
examination report noted that appellant described having 
constant pain at a level of 7 out of 10 in the lumbar area 
with radiation down his left leg and groin.  However, the 
September 2009 VA examination report indicates the appellant 
had been employed full time for the past five years as a 
purchasing agent. The October 2001 VA examination report 
indicated the appellant's symptoms have not been so severe 
that he was unable to do daily activities.  He did not use a 
cane or wear a brace.  The Board finds that the findings 
detailed above are appropriately reflected in the 40 percent 
evaluation presently in effect for the appellant's low back 
disability.  Therefore, the assignment of a 60 percent rating 
for pronounced intervertebral disc syndrome is not warranted 
under the criteria for intervertebral disc syndrome as in 
effect prior to September 23, 2002.

Effective September 23, 2002, the diagnostic criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, although the January 2010 VA examination 
report reflects that the appellant reported having 
incapacitating episodes five times in the past year, there is 
no evidence of any bed rest prescribed by a physician.  
Additionally, the January 2010 VA examination report notes 
that incapacitating episodes are not due to intervetebral 
disc syndrome.  As such, the revised version of Diagnostic 
Code 5293, as in effect from September 23, 2002 through 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
appellant's service-connected back disability, when combined 
under 38 C.F.R. § 4.25 with evaluations for all of his other 
disabilities, results in a higher combined disability rating.

As previously discussed, the evidence of record supports a 
finding of severe limitation of lumbar motion under 
Diagnostic Code 5292, which accounts for additional 
functional limitation due to factors such as pain, weakness 
and fatigability.  Such limitation of motion warrants a 40 
percent evaluation.  As already demonstrated, no other 
diagnostic code predicated on limitation of motion affords a 
rating in excess of that amount.  Thus, a 40 percent rating 
for orthopedic manifestations of the appellant's low back 
disability is for application.

The Board will now determine an appropriate rating for the 
appellant's neurological manifestations of his service-
connected low back disability.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, Diagnostic Codes 8520-8530 are 
potentially applicable.  The Board finds a basis for a 10 
percent evaluation for the neurologic manifestations of the 
appellant's low back disability during the period in question 
under Diagnostic Code 8520.  In this regard, in the medical 
evidence dating after the September 23, 2002, the effective 
date of the revised Diagnostic Code, the appellant has made 
consistent complaints of radicular symptoms, and diminished 
sensation of the lower extremities has been shown.  The 
January 2010 VA examination report indicates the appellant 
reported having pain that radiates to his right thigh and 
left foot, and numbness in the right thigh and left leg to 
foot.  The report notes that the appellant's left foot may 
drag when walking.  The January 2010 VA examiner found the 
appellant had decreased vibratory sense bilaterally in the 
distal feet and toes.  The June 2009 VA examination report 
indicates the appellant complained of numbness down his left 
thigh and left foot.  The June 2009 VA examiner noted that 
electromyography (EMG) of the lower extremity showed a mild 
chronic old bilateral L5-S1 radiculopathy.  A March 2007 EMG 
report reflects that the appellant had an abnormal study with 
findings suggestive of a chronic, proximal, neurogenic injury 
in the left lumbosacral region, most likely at the level of 
the L5 nerve.  A January 2008 private medical record reflects 
that a sensory examination revealed normal sensation in all 
dermatomal regions bilateral upper and lower extremities.  
Motor strength was normal in all myotal regions of the 
bilateral upper and lower extremities.  Fine motor 
coordination was normal, and gait was normal.  The March 2007 
VA fee-basis examination report reflects that the appellant 
had decreased fine touch sensation on the lateral aspect of 
the lower left leg.  A July 2005 private medical record 
indicates the appellant reported having numbness in his left 
leg.  Consequently, the Board finds that an evaluation of 10 
percent for "mild" neurological symptoms of the left and 
right lower extremities is warranted.  

In sum, as instructed by the revised version of Diagnostic 
Code 5293, in effect from September 23, 2002 through 
September 25, 2003, the Board has considered the chronic 
orthopedic and neurologic manifestations of the appellant's 
degenerative disc disease of the lumbar spine.  It has been 
determined that the appellant is entitled to a 40 percent 
rating under Diagnostic Code 5292 for his orthopedic 
manifestations, and that he is entitled to a 10 percent 
evaluation for neurologic manifestations in the left and 
right lower extremities.  The separate orthopedic 
manifestation and neurologic manifestation ratings must now 
be combined under 38 C.F.R. § 4.25, along with all other 
service-connected disabilities.  As the appellant has no 
other service-connected disabilities, only the orthopedic and 
neurologic manifestation ratings must be combined. 

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the appellant's ratings as set forth above, a combined 
evaluation of 70 percent is derived, effective September 23, 
2002.  This combined rating exceeds 40 percent and is thus 
more favorable to the appellant.  

Therefore, the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
does entitle the appellant to an increased combined service-
connected disability evaluation if he is rated separately for 
the orthopedic and neurologic manifestations of the 
disability at issue.  As such, the evidence supports a 40 
percent rating for the orthopedic manifestations of the 
disability at issue, and the grant of a separate 10 percent 
ratings for the neurologic manifestations of the disability 
at issue in the right and left lower extremities, for the 
period from September 23, 2002 to September 25, 2003.  As 
discussed above, there is no basis for separate evaluations 
in excess of those amounts.

As noted above, the Diagnostic Code was revised effective 
September 26, 2003.  A preponderance of the evidence of 
record is against an evaluation in excess of 40 percent for 
the disability at issue based on the general rating formula 
for disease or injury of the spine, effective September 26, 
2003, for Diagnostic Codes 5237 and 5243.  Indeed, a finding 
of unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for the appellant to qualify for the next-
higher 50 percent evaluation and no such clinical finding is 
of record.  Thus, applying the facts to the criteria set 
forth above, the appellant remains entitled to no more than a 
40 percent evaluation for his service-connected low back 
disability for the period from September 26, 2003 under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The appellant had several VA examinations from January 2005 
to January 2010.  The January 2005 VA examination report 
reflects that the appellant's back had forward flexion of 90 
degrees with pain from 60 to 90 degrees.  He could extend, 
bend and rotate to 30 degrees, with pain at the extremes.  
The appellant reported having flare-ups of spina conditions 
for periods of three to seven days at a time that severely 
limit his activity.  He noted  that he used a cane and 
crutches, and was able to walk more than 1/4 mile, but less 
than 1 mile.  The March 2007 VA fee-basis examination report 
indicates the appellant's dorsolumbar spine had forward 
flexion of 70 degrees and extension of 10 degrees, right and 
left lateral flexion of 10 degrees, right lateral rotation of 
30 degrees, and left lateral rotation of 20 degrees, limited 
by pain and stiffness in the spine.  Straight leg raise test 
was positive bilaterally.  The June 2009 VA examination 
report reflects that the appellant's dorsolumbar spine had 
flexion of 90 degrees, extension of 30 degrees, right lateral 
flexion of 30 degrees, left lateral flexion of 30 degrees, 
right lateral rotation of 30 degrees, and left lateral 
rotation of 20 degrees secondary to pain at 20 degrees.  He 
had pain at 90 degrees flexion and 30 degrees extension also.  
The appellant was assessed as having lumbar intervertebral 
disc syndrome.  An MRI showed mild multilevel degenerative 
disc disease present, but no evidence of central spinal 
stenosis or neural foraminal stenosis.  The January 2010 VA 
examination report reflects that the thoraco-lumbar spine had 
flexion of 60 degrees, extension of 15 degrees, left lateral 
flexion and rotation of 20 degrees, and right lateral flexion 
and rotation of 20 degrees.  There was no objective evidence 
of pain on active range of motion.  Lasegue' s sign was 
positive on both sides.

The Board acknowledges the appellant's complaints of back and 
leg pain as documented above in the VA treatment records.  As 
a general matter, in evaluating musculoskeletal disabilities, 
VA must determine whether the joint in question exhibits 
weakened movement, excess fatigability, or incoordination, 
and whether pain could significantly limit functional ability 
during flare-ups, or when the joint is used repeatedly over a 
period of time.  See DeLuca, 8 Vet. App. 202, 204-7 (1995); 
38 C.F.R. §§ 4.40, 4.45 (2009).  However, where as here, a 
musculoskeletal disability is currently evaluated under the 
highest schedular evaluation available based on limitation of 
motion, a DeLuca analysis is foreclosed.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Thus, since the appellant has been 
granted the maximum rating possible under Diagnostic Code 
5243, the analysis required by DeLuca would not result in a 
higher schedular rating. 

Therefore, based on the analysis of the criteria set forth 
above, the appellant remains entitled to no more than a 40 
percent evaluation for the orthopedic manifestations of his 
service-connected lumbar spine disability, for the period 
from September 26, 2003.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate diagnostic code.  Thus, the 10 percent separate 
neurologic ratings established beginning September 23, 2002, 
remain intact.  Also, the record does not reveal that the 
appellant reported any bladder or bowel complaints.  The 
January 2010 VA examination report indicated the appellant 
reported having pain that radiated to his right thigh and 
left leg and had decreased vibratory sense bilaterally in the 
distal feet and toes.  The June 2009 VA examination report 
reflects that the appellant had only mild chronic old 
bilateral L5-S1 radiculopathy.  As the appellant has only 
mild symptoms, the evidence fails to support a rating in 
excess of that amount for the appellant's neurologic or other 
manifestations of his service-connected lumbar spine 
disability.  Thus, from September 26, 2003, the appellant 
continues to be entitled to separate evaluations for 
orthopedic and neurologic manifestations of his service-
connected lumbar spine disability.  There is no basis for 
separate evaluations in excess of those amounts.

The January 2010 VA examination report indicates the 
appellant's lumbar spine disability is not currently 
manifested by neck pain or headaches.  The January 2010 VA 
examiner noted that neither condition was caused by or a 
result of his lumbar spine disability. 

The Board finds that the clinical evidence of record 
regarding the increased rating claim does not show distinct 
time periods exhibiting symptoms warranting further staged 
evaluations than as already shown by the record.  Hart, 21 
Vet. App. at 509-10.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's low back 
disability is not inadequate. The appellant has not reported 
significant treatment, hospitalization or symptoms 
unaccounted for by the ratings schedule.  There is no 
evidence of the effect of his low back disability on 
employment.  As a result, it does not appear that the 
appellant has an "exceptional or unusual" disability.  He 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  Therefore, the 
available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extraschedular consideration is moot.  
See Thun, supra.

In sum, the Board finds the appellant not entitled to an 
evaluation in excess of 40 percent for a lumbar spine 
disability during the period on appeal.  The Board also finds 
that the appellant is entitled to separate 10 percent 
evaluations for neurologic manifestations of the lower left 
and lower right extremities, from September 23, 2002.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 
(1990).




ORDER

Entitlement to service connection for a right hip disability, 
claimed as secondary to a service-connected lumbar spine 
disability, is denied.

An evaluation in excess of 40 percent for a lumbar spine 
disability is denied.

A separate 10 percent rating for neurologic manifestations of 
the lower left extremity from September 23, 2002, is granted, 
subject to the applicable law governing the award of monetary 
benefits.

A separate 10 percent rating for neurologic manifestations of 
the lower right extremity from September 23, 2002, is 
granted, subject to the applicable law governing the award of 
monetary benefits.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


